Dismissed and Memorandum Opinion filed March 25, 2014.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-14-00207-CR

                     DEONTAE CALDWELL, Appellant
                                        V.

                       THE STATE OF TEXAS, Appellee

                   On Appeal from the 208th District Court
                           Harris County, Texas
                       Trial Court Cause No. 1349320

                 MEMORANDUM                     OPINION


      Appellant was convicted of the offense of burglary of a habitation with the
intent to commit theft and sentenced to confinement for fifteen years in the
Institutional Division of the Texas Department of Criminal Justice on December 2,
2013. No motion for new trial was filed. Appellant’s notice of appeal was not filed
until February 25, 2014 .
      A defendant’s notice of appeal must be filed within thirty days after sentence
is imposed when the defendant has not filed a motion for new trial. See Tex. R.
App. P. 26.2(a)(1). A notice of appeal which complies with the requirements of
Rule 26 is essential to vest the court of appeals with jurisdiction. Slaton v. State,
981 S.W.2d 208, 210 (Tex. Crim. App. 1998). If an appeal is not timely perfected,
a court of appeals does not obtain jurisdiction to address the merits of the appeal.
Under those circumstances it can take no action other than to dismiss the appeal.
Id.

      Accordingly, the appeal is ordered dismissed.



                                      PER CURIAM



Panel consists of Chief Justice Frost and Justices Jamison and Wise.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                         2